Case 4:21-cv-00595-O Document 18-8 Filed 06/02/21               Page 1 of 2 PageID 935


              UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF TEXAS
                  FORT WORTH DIVISION


  Sid Miller, et al.,

                         Plaintiffs,

  v.                                               Case No. 4:21-cv-00595-O

  Tom Vilsack, in his official capacity as
  Secretary of Agriculture,

                         Defendant.


                   [PROPOSED] ORDER GRANTING
                MOTION FOR PRELIMINARY INJUNCTION
       The plaintiffs’ motion for preliminary injunction is granted.
       The Court concludes that the plaintiffs are likely to succeed on the merits of their
 claim that the Department of Agriculture’s use of racial preferences in its administra-
 tion of the loan-forgiveness programs established in section 1005 of the American
 Rescue Plan Act violates the Constitution and Title VI. The Court further concludes
 that the plaintiffs will suffer irreparable harm absent a preliminary injunction because
 the plaintiffs are experiencing racial discrimination at the hands of government offi-

 cials, and these injuries are irreparable because the plaintiffs cannot obtain damages
 from the defendants on account of their sovereign immunity. The Court also finds
 that the balance of equities favors the plaintiffs, and the public interest supports a
 preliminary injunction order.
       It is therefore ORDERED that:
       1. Defendant Tom Visack and his successors in office, along with their officers,
 agents, servants, employees, attorneys, designees, and subordinates, as well as any per-
 son acting in concert or participation with them, are ENJOINED from discriminating




 proposed order granting motion for preliminary injunction                       Page 1 of 2
Case 4:21-cv-00595-O Document 18-8 Filed 06/02/21             Page 2 of 2 PageID 936


 on account of race in administering section 1005 of the American Rescue Plan Act.

 This prohibition on discrimination encompasses: (a) Considering or using an appli-
 cant’s race or ethnicity as a criterion in determining whether an applicant will obtain
 loan forgiveness; and (b) Considering or using any criterion that is intended to serve
 as a proxy for race in determining whether an applicant will obtain loan forgiveness.

     2. Because the defendants will not suffer any financial loss on account of this
 preliminary injunction, there is no need for the plaintiffs to post security under Rule
 65(c) of the federal rules of civil procedure.




                                             ____________________________________
                                             REED O’CONNOR
 Dated: _________________, 2021              UNITED STATES DISTRICT JUDGE




 proposed order granting motion for preliminary injunction                    Page 2 of 2
